Citation Nr: 1635629	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  08-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to October 12, 1999, for a grant of service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from July 1972 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  The Veteran's VA claims file has since been transferred to the RO in Reno, Nevada.

In October 2011, the Board issued a decision which denied the claim on appeal as a matter of law, as this case represented a freestanding claim of entitlement to an earlier effective date other than on grounds of clear and unmistakable error.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, based on a Joint Motion for Remand, the Court issued an Order remanding the Board's decision because of due process concerns.  Specifically, it was noted that the Veteran was not notified of a hearing before the Board that was scheduled for May 2011 (for which the Veteran failed to report).  While the Veteran was mailed a notice of the hearing in April 2011, such was retuned as undeliverable.  In July 2011, the Veteran provided VA with an updated mailing address.  Again, correspondence sent to that address was retuned as undeliverable in September 2011.  Additional correspondence sent to various other addresses provided by the Veteran were also returned as undeliverable in October 2011, January 2012, February 2012, June 2012, and August 2012.

As such, the Veteran's claim was remanded by the Board in March 2013 so as to provide notice of a new Board hearing.  That notice was mailed to the Veteran's current address of record in St. Louis, Missouri.  That hearing was scheduled for May 2014, and the Veteran again failed to appear.  Six months later, VA notified the Veteran that he had again been placed on the list of persons waiting to appear at a Board hearing, but the November 2014 letter was returned as undeliverable.  In December 2014, the Veteran submitted a request for a VA loan.  His application included a different address from that which had been used in an effort to contact him in November 2014.  

As this appeal is the subject of a prior JMR, based on a failure to properly notify the Veteran as to the time and place of a scheduled hearing, the Board was forced to remand, once again, in May 2015 so as to ensure compliance with VA's duties to notify and assist.

In February 2016, and again in April 2016, VA notified the Veteran at an address in Las Vegas, Nevada, that a Board hearing was scheduled in North Las Vegas, Nevada, on May 18, 2016.  However, a May 6, 2016, Report of General information indicated that the Veteran contacted VA with a request for change of venue for his videoconference hearing.  The Veteran's representative pointed out in a July 2016 Brief that the Veteran now resides in Florissant, Missouri, and a current address was provided.  In an August 12, 2016 fax, the Veteran again changed his address to San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While this case is once again before the Board for adjudication, the Board notes that, purportedly, the Veteran has not been properly notified of a Board hearing as requested in the prior remands, and that he has not been provided a Board hearing as of the date of this writing.  As such, the claim will be remanded so that an additional attempt can be made to schedule the requested videoconference hearing.

The Veteran is advised of the need to appear for this hearing.  VA regulations provide that the Veteran or the representative may request a different date for the hearing within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  However, after one change in the hearing date is granted based on a request received during such period, the date of the hearing becomes fixed.  After a hearing date has become fixed, an extension of time for appearance at a hearing will be granted only for good cause, with due consideration of the interests of other parties if a simultaneously contested claim is involved.  

Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.  38 C.F.R. § 20.702.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the Veteran's local RO, sending notification of said hearing to the address provided by his representative in the August 2016 address update.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



